Case 19-10488-LSS   Doc 118   Filed 03/26/19   Page 1 of 18
                                        Case 19-10488-LSS             Doc 118        Filed 03/26/19         Page 2 of 18



In re: Z GALLERIE, LLC, et. al .,                                  Case No. 19-10488 (LSS)
                                        Debtor                     Reporting Period: As of 3/11/19

                                                                                                                      1
                                        SCHEDULE OF RETAINERS PAID TO PROFESSIONALS
                                                 (This schedule is to include each Professional paid a retainer 1)

                                            Check                                                                                Amount Applied
                 Payee                 Date     Number                          Name of Payor                        Amount         to Date           Balance
Berkeley Research Group LLC         11/29/2018 ACH                 Z Gallerie LLC                                       62,500        Unknown        Unknown
Berkeley Research Group LLC           3/6/2019 ACH                 Z Gallerie LLC                                      137,500        Unknown        Unknown
Kirkland & Ellis LLP                 1/23/2019 Wire                Z Gallerie LLC                                      150,000         (150,000)           -
Kirkland & Ellis LLP                 1/30/2019 Wire                Z Gallerie LLC                                      150,000         (150,000)           -
Kirkland & Ellis LLP                 2/19/2019 Wire                Z Gallerie LLC                                      150,000         (150,000)           -
Kirkland & Ellis LLP                 2/22/2019 Wire                Z Gallerie LLC                                      150,000         (150,000)           -
Kirkland & Ellis LLP                  3/4/2019 Wire                Z Gallerie LLC                                      750,000         (750,000)           -
Kirkland & Ellis LLP                  3/8/2019 Wire                Z Gallerie LLC                                      500,000         (159,720)      340,280
Lazard Middle Market LLC              3/7/2019 Wire                Z Gallerie LLC                                       75,000        Unknown        Unknown
Stretto                               3/8/2019 Wire                Z Gallerie LLC                                       10,000        Unknown        Unknown
Klehr Harrison Harvey Branzburg LLP   3/8/2019 Wire                Z Gallerie LLC                                      100,000          (59,187)       40,813
1
  There are no Evergreen retainers
2
  A full reconciliation of the remaining retainer as of the Petition Date has not yet been reconciled. The respective professionals will include a
reconciliation of the retainer in their first fee application.




                                                                                                                                                         Form IR-2
                                                                                                                                                            (4/07)
Case
Case 19-10488-LSS
     19-10488-LSS Doc
                  Doc 118
                      75-1 Filed
                            Filed03/26/19
                                  03/15/19 Page
                                            Page32ofof18
                                                       2
Case 19-10488-LSS   Doc 118   Filed 03/26/19   Page 4 of 18
Case
Case19-10488-LSS
     19-10488-LSS Doc
                  Doc118
                      53 Filed
                         Filed03/12/19
                               03/26/19 Page
                                        Page15of
                                              of10
                                                 18
Case
Case19-10488-LSS
     19-10488-LSS Doc
                  Doc118
                      53 Filed
                         Filed03/12/19
                               03/26/19 Page
                                        Page26of
                                              of10
                                                 18
Case
Case19-10488-LSS
     19-10488-LSS Doc
                  Doc118
                      53 Filed
                         Filed03/12/19
                               03/26/19 Page
                                        Page37of
                                              of10
                                                 18
Case
Case19-10488-LSS
     19-10488-LSS Doc
                  Doc118
                      53 Filed
                         Filed03/12/19
                               03/26/19 Page
                                        Page48of
                                              of10
                                                 18
Case
Case19-10488-LSS
     19-10488-LSS Doc
                  Doc118
                      53 Filed
                         Filed03/12/19
                               03/26/19 Page
                                        Page59of
                                              of10
                                                 18
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53   Filed 03/12/19
                                   03/26/19   Page 6
                                                   10ofof10
                                                          18
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53   Filed 03/12/19
                                   03/26/19   Page 7
                                                   11ofof10
                                                          18
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53   Filed 03/12/19
                                   03/26/19   Page 8
                                                   12ofof10
                                                          18
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53   Filed 03/12/19
                                   03/26/19   Page 9
                                                   13ofof10
                                                          18
Case
Case19-10488-LSS
     19-10488-LSS Doc
                  Doc118
                      53 Filed
                         Filed03/12/19
                               03/26/19 Page
                                        Page10
                                             14of
                                                of10
                                                   18
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53-1 Filed
                               Filed03/26/19
                                     03/12/19 Page
                                               Page151 of
                                                       of 18
                                                          2
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53-1 Filed
                               Filed03/26/19
                                     03/12/19 Page
                                               Page162 of
                                                       of 18
                                                          2
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53-2 Filed
                               Filed03/26/19
                                     03/12/19 Page
                                               Page171 of
                                                       of 18
                                                          2
Case
 Case19-10488-LSS
      19-10488-LSS Doc
                    Doc118
                        53-2 Filed
                               Filed03/26/19
                                     03/12/19 Page
                                               Page182 of
                                                       of 18
                                                          2
